DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claims 16 and 17 are objected to because of the following informalities: 
claim 16 recites: “the gallium nitride based barrier layer” which lacks an antecedent basis; for examination purposes, claim 16 (“16. The semiconductor integrated circuit of claim 12, wherein gate electrodes of the gallium nitride based depletion mode transistors directly contact the gallium nitride based barrier layer.”) is interpreted to be: “16. The semiconductor integrated circuit of claim 12 further comprising a gallium nitride based barrier layer, wherein gate electrodes of the gallium nitride based depletion mode transistors directly contact the gallium nitride based barrier layer.”;
claim 17 recites: “the gallium nitride based barrier layer” and “the gallium nitride based channel layer” each of which lacks an antecedent basis; for examination purposes, claim 17 (“17. The semiconductor integrated circuit of claim 12, wherein the recesses extend completely through the gallium nitride based barrier layer to expose the gallium nitride based channel layer.”) is interpreted to be “17. The semiconductor integrated circuit of claim 12 further comprising a gallium nitride based channel layer and a gallium nitride based barrier layer on the gallium nitride based channel layer, wherein the recesses extend completely through the gallium nitride based barrier layer to expose the gallium nitride based channel layer.”

Appropriate correction is required.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 02/03/2021 was crossed out because it did not contain any citation.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 2 and 4-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 4-7 of U.S. Patent No. 10,861,963.  Although the conflicting claims are not identical, they are not patentably distinct from each other because said claims of the present invention is a broader version, an obvious modification or combination of elements of said claims of the above-identified U.S. Patent(s) with similar intended scope.
Specifically, the conflicting claims are listed below, wherein explanation is given where the conflicting limitations are not apparent: 
Application Claims

Patent Claims
1. A semiconductor integrated circuit, comprising: 

1. A monolithic microwave integrated circuit, comprising: 
 a substrate; 

 a monolithic substrate; 
 a gallium nitride based channel layer on the substrate; 

 a gallium nitride based channel layer on the monolithic substrate; 
 a gallium nitride based barrier layer on the gallium nitride based channel layer opposite the substrate, the gallium nitride based barrier layer including a recess that extends completely through the gallium nitride based barrier layer to expose the gallium nitride based channel layer; 

 a gallium nitride based barrier layer on the gallium nitride based channel layer opposite the monolithic substrate, the gallium nitride based barrier layer including a recess that extends completely through the gallium nitride based barrier layer to expose the gallium nitride based channel layer; 
 a depletion mode transistor having a first gate electrode that has a bottom surface that is in direct contact with the gallium nitride based barrier layer; 

 a depletion mode transistor having a first gate electrode that has a bottom surface that is in direct contact with the gallium nitride based barrier layer; 
 an insulating layer in the recess; and 

 an insulating layer in the recess; and 
 an enhancement mode transistor having a second gate electrode that is on the insulating layer and that extends into the recess.

 an enhancement mode transistor having a second gate electrode that is on the insulating layer and that extends into the recess.
 

 



2. The semiconductor integrated circuit of claim 1, wherein the recess extends into the gallium nitride based channel layer.

2. The monolithic microwave integrated circuit of claim 1, wherein the recess extends completely through the gallium nitride based barrier layer.



4. The semiconductor integrated circuit of claim 1, wherein a first distance between the second gate electrode and a source electrode of the enhancement mode transistor is substantially the same as a second distance between the second gate electrode and a drain electrode of the enhancement mode transistor, and wherein a third distance between the first gate electrode and a source electrode of the depletion mode transistor is less than a fourth distance between the first gate electrode and a drain electrode of the depletion mode transistor.

4. The monolithic microwave integrated circuit of claim 1, wherein a first distance between the second gate electrode and a source electrode of the enhancement mode transistor is substantially the same as a second distance between the second gate electrode and a drain electrode of the enhancement mode transistor, and wherein a third distance between the first gate electrode and a source electrode of the depletion mode transistor is less than a fourth distance between the first gate electrode and a drain electrode of the depletion mode transistor.



5. The semiconductor integrated circuit of claim 1, wherein the depletion mode transistor includes a field plate and the enhancement mode transistor does not include a field plate.

5. The monolithic microwave integrated circuit of claim 1, wherein the depletion mode transistor includes a field plate and the enhancement mode transistor does not include a field plate.



6. The semiconductor integrated circuit of claim 1, wherein the insulating layer comprises an oxide layer.

6. The monolithic microwave integrated circuit of claim 1, wherein the insulating layer comprises an oxide layer.



7. The semiconductor integrated circuit of claim 1, wherein the depletion mode transistor has a first gate width that exceeds a second gate width of the enhancement mode transistor by at least a factor of ten.

7. The monolithic microwave integrated circuit of claim 1, wherein the depletion mode transistor has a first gate width that exceeds a second gate width of the enhancement mode transistor by at least a factor of ten.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briere U.S. Patent Application Publication 2015/0162424 A1 (the ‘424 reference).
The reference discloses in Fig. 3, paragraph(s) [0041], and other text a semiconductor integrated circuit as claimed.
Referring to claim 1, the reference discloses a semiconductor integrated circuit, comprising: 
a substrate (310); 
a gallium nitride (paragraph(s) [0003]) based channel layer (316, paragraph(s) [0040]) on the substrate; 
a gallium nitride based barrier layer (324, paragraph(s) [0040]) on the gallium nitride based channel layer opposite the substrate, the gallium nitride based barrier layer (324) including a recess (326, paragraph(s) [0041]) that extends completely through the gallium nitride based barrier layer (324) to expose the gallium nitride based channel layer (316); 
a depletion mode transistor (390, paragraph(s) [0042]) having a first gate electrode (370) that has a bottom surface that is in direct contact with the gallium nitride based barrier layer (324); 
an insulating layer (364) in the recess (326); and 
an enhancement mode transistor (380, paragraph(s) [0042]) having a second gate electrode (360, paragraph(s) [0041]) that is on the insulating layer (364) and that extends into the recess (326).
Referring to claim 3, Fig. 3 depicts that second gate electrode (360) directly contacts a sidewall and a bottom surface of a portion of the insulating layer (364) that is within the recess (326).
Referring to claim 6, the reference further discloses that the insulating layer (364) comprises an oxide layer (paragraph(s) [0043]).

7.	Claims 12-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheppard et al. U.S. Patent Application Publication 2006/0289901 A1 (the ‘901 reference).
The reference discloses in Fig. 13A, paragraph(s) [0041], and other text a semiconductor integrated circuit as claimed.
Referring to claim 12, the reference discloses a semiconductor integrated circuit, comprising: 
a semiconductor epitaxial structure (104/106/108/112, paragraph(s) [0014], [0015], [0019]) that includes a plurality of recesses (not labeled, paragraph(s) [0121], and note that Fig. 13A depicts one unit cell, but the disclosure is about plurality of cells in larger devices, paragraph(s) [0144]) in a top surface thereof; 
a plurality of gallium nitride based depletion mode transistors (Q2, paragraph(s) [0123], [0136]) formed in the semiconductor epitaxial structure (104/106/108/112); and 
a plurality of gallium nitride based enhancement mode transistors (Q1, paragraph(s) [0121], [0136], particularly [0136]: “enhancement mode device may be formed using the same epitaxial structure, but by recessing the gate contact into the underlying high bandgap layer 108”) formed in the semiconductor epitaxial structure, wherein gate electrodes (120, paragraph(s) [0121]) of the gallium nitride based enhancement mode transistors (Q1) directly contact sidewalls and bottom surfaces of the respective recesses (said not labeled).
Referring to claim 13, Fig. 13A depicts that the gate electrodes (120) of the gallium nitride based enhancement mode transistors (Q1) are closer to a bottom surface of the semiconductor epitaxial structure (104/106/108/112) than are gate electrodes (126, paragraph(s) [0123]) of the gallium nitride based depletion mode transistors (Q2).
Referring to claim 14, the reference further discloses that each gallium nitride based enhancement mode transistor (Q1) further includes a source electrode (122) and a drain electrode (124, paragraph(s) [0120]), and Fig. 13A depicts that the gate electrode (120) of each gallium nitride based enhancement mode transistor (Q1)is equidistant between its corresponding source and drain electrodes (122, 124).
Referring to claim 16, the reference further discloses a gallium nitride based layer 112 (paragraph(s) [0119]), which may be termed a barrier layer as claimed, wherein gate electrodes (126, and note again that Fig. 13A depicts only one unit cell) of the gallium nitride based depletion mode transistors (Q2) directly contact the gallium nitride based barrier layer (112).
Referring to claim 17, the reference further discloses a gallium nitride based high bandgap layer 108 (paragraph(s) [0115]), which may be termed a channel layer because the layer connects source and drain (122, 124), and a gallium nitride based layer 112 (paragraph(s) [0119]) - which may be termed a barrier layer as claimed - on the gallium nitride based channel layer (108), wherein the recesses (that contain gates 120) extend completely through the gallium nitride based barrier layer (112) to expose the gallium nitride based channel layer (108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

8.	Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Briere U.S. Patent Application Publication 2015/0162424 A1 (the ‘424 reference).
	Referring to claim 7, although the ‘424 reference does not specifically disclose dimensions as claimed, the claimed dimensions (the depletion mode transistor has a first gate width that exceeds a second gate width of the enhancement mode transistor by at least a factor of ten) will not support the patentability of subject matter encompassed by the prior art (the ‘424 reference discloses that the depletion mode transistor (290, 390, Figs. 2 and 3) has a first gate width of about 2.0 μm or longer that exceeds a second gate width of about 0.3 μm or less (paragraph(s) [0038]) of the enhancement mode transistor by at least a factor of almost seven) unless there is evidence indicating such dimensions are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; MPEP 2144.05. 

Allowable Subject Matter
9.	Claims 18-23 are allowable over the prior art of record. 
s 2, 4, and 5, insofar as in compliance with the nonstatutory obviousness-type double patenting rejection detailed above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor integrated circuit with all exclusive limitations as recited in claims 2, 4, 5, 15, and 18, which may be characterized in that (claim 2) the recess extends into the gallium nitride based channel layer, (claim 4) in that a first distance between the second gate electrode and a source electrode of the enhancement mode transistor is substantially the same as a second distance between the second gate electrode and a drain electrode of the enhancement mode transistor, and in that a third distance between the first gate electrode and a source electrode of the depletion mode transistor is less than a fourth distance between the first gate electrode and a drain electrode of the depletion mode transistor, (claim 5) the depletion mode transistor includes a field plate and the enhancement mode transistor does not include a field plate, (claim 15) each of the gallium nitride based depletion mode transistors include a gate electrode, a source electrode and a drain electrode, and in that the gate electrode of at least one of the gallium nitride based depletion mode transistors is closer to its corresponding source electrode than it is to its corresponding drain electrode, or (claim 18) in that the gate electrode of each gallium nitride based enhancement mode transistor is equidistant between its corresponding source and drain electrodes, and in that each gallium nitride based depletion mode transistor includes a gate electrode, a source electrode and a drain electrode, and wherein the gate electrode of each gallium nitride based depletion mode transistor is closer to its corresponding source electrode than it is to its corresponding drain electrode.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



02-03-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818